Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I	Figs. 1-6
Species II	Figs. 7-9
Species III	Figs. 10-12
The species are independent or distinct because the claims drawn to the species recite mutually exclusive structural characteristics of the species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-2, 8-9, and 12 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because of their mutually exclusive structural characteristics.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.During a telephone conversation with Anna Kinney on 5/3/2021 a provisional election was made with traverse to prosecute the invention of Species II, claims 1-4 and 7-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-6 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Examiner remarks that, as pointed out by Applicants representative in the phone conversation, the embodiment of Figs. 13-15 applies to all three species, and is therefore not a separate species itself.       
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards frame post and the other rail 24 having posts interlocks with a frame slot. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Workman (2011/0290307). 
12.	Workman discloses a method of installing a boltless solar module (“modular solar panel”), comprising:


b.    providing a support structure (60) with a plurality of boltless connectors (64),
c.    necessarily aligning the plurality of boltless connectors or they could not connect,
d.    lowering said boltless module frame onto said support structure (because panel 20 is “shifted laterally”, para. 32, it is the frame that, before the shifting step, must be lowered onto the support), and
e.    sliding said boltless module frame such that the plurality of boltless connectors interlock (para. 32).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Workman.  
11.	Workman discloses a boltless module mounting system, comprising:
a.    at least one module comprising slots (42); and

wherein said posts are operative to interlock with said receiving slots.
Workman does not expressly disclose the module comprises posts and the support structure comprise receiving slots. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Workman module frame to comprise posts and the support rails to comprise receiving slots to maintain a flat support rail top surface to lessen a tripping hazard during installation. 

Claims 1-4, 7-8, and 10 - are rejected under 35 U.S.C. 103 as being unpatentable over Workman in view of Monus (2008/0035196).
1.	Workman discloses a boltless module mounting system, comprising:
a.    at least one module frame (40) having a solar module therein;
b.    at least one support structure having support rails (60 is a “rail”, as it is “a bar used to form a structure”, macillan.com); and
c.    boltless mounting components (64, Fig. 6, and 42, Fig. 1A) operative to attach the at least one module frame to the rails.
Workman does not expressly disclose the solar module is a module laminate. Monus teaches a frame 12 has a module laminate 13 therein. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Workman solar module to be a module laminate for strength. 

2.	Workman in view of Monus discloses the boltless module mounting system of claim 1, Workman further teaching the boltless mounting components are interlocking posts and receiving slots 

3.	Workman in view of Monus discloses the boltless module mounting system of claim 2, Workman further teaching the module frame comprises receiving slots (42) and the support rails comprise posts (64), but Workman does not expressly disclose the module frame comprises posts and the support rails comprise receiving slots. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Workman module frame to comprise posts and the support rails to comprise receiving slots to maintain a flat support rail top surface to lessen a tripping hazard during installation. Examiner remarks that no criticality is provided for this configuration, and in fact, the opposite is recited in claim 4. 

4.	Workman in view of Monus discloses the boltless module mounting system of claim 2, Workman further teaching the module frame comprises receiving slots (42) and the support rails comprise posts (64).

7.	Workman in view of Monus discloses the boltless module mounting system of claim 1, Workman further teaching the boltless mounting components comprise interlocking posts (64) and receiving slots (42), said receiving slots having a modified keyhole conformation with two slide slots (“The first set of receptacles 42 are shown in the shape of an elongated linear slot with arcuate (e.g. rounded) ends and two intermediate extensions (e.g. openings, bulges--shown for example as circular 

8.	Workman in view of Monus discloses the boltless module mounting system of claim 1, Workman further teaching at least two of the module frames are operative to mount together on one of the support rails as shown in Fig. 6 showing pins 64 to accommodate more frames. 

10.	Workman in view of Monus discloses the boltless module mounting system of claim 1, the Workman support structure further comprising the claimed as best understood at least one rail of the support rails having a plurality of receiving slots (62, Fig. 2) and a plurality of posts (64, Fig. 6). 
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Workman in view of Monus and in further view of Meine (2016/0142006). 
9.	Workman does not expressly disclose at least one grounding connector. Meine discloses at least one grounding connector (Grounding pin 42, Fig. 6).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the Workman to have a grounding pin to prevent shorts. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J KENNY whose telephone number is (571)272-9951.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL J KENNY/               Examiner, Art Unit 3633                                                                                                                                                                                         
/BRIAN E GLESSNER/               Supervisory Patent Examiner, Art Unit 3633